DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction of claim 10 is withdrawn in light of the amendment to claim 10, which includes all the limitations of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ross (U.S. Patent 4,685,375). 
Regarding claim 1, Ross teaches a slurry manufacturing device (see abstract which teaches an apparatus for making an aqueous slurry) comprising: a mixing device configured to mix a liquid and a powder to manufacture a slurry (mixer tank item 24, the materials being worked upon are considered intended use); a powder supply device configured to supply the powder to the mixing device (item 74); and a powder dry box (storage tank holding material 68 which feeds into item 74), wherein an open portion of the powder supply device is accommodated in the powder dry box (open portion of item 68 proximate item 68 is considered accommodating the inlet of item 74 proximate item 72).  
Regarding claim 2, Ross teaches wherein the powder supply device includes a hopper (hopper above item 72 wherein item 70 is housed) comprising an upper open side (the upper side above item 70 is open to powder dry box proximate item 68) and a feeder configured to supply powder to the hopper (item 70 feeds material to item 74), and an opening portion of the hopper and powder discharge port (opening proximate item 72 discharging material into item 74) of the feeder are accommodated in the powder dry box (both the opening above item 70 and opening proximate item 72 are in material communication with dry box proximate item 68 and considered accommodated in item 68).
Regarding claim 4, Ross teaches a dry box that accommodates the mixing device therein (inlet item 78 is considered reading on a dry booth that accommodates item 74 and the storage tank holding material item 68). 
Regarding claim 5, Ross teaches wherein a dew point temperature of the main body dry box is higher than a dew point temperature of the powder dry box (the dew points are considered an effect of the material being worked upon and the intended use of the apparatus, the apparatus is considered capable of having different dew points for item 78 and 24 based on the variety of materials feeding into item 24).
Regarding claim 8, the slurry is considered intended use, the mixing apparatus of Ross is considered capable of mixing a positive electrode active material or negative electrode active material slurry. 
Regarding claim 9, the slurry is considered intended use, the mixing apparatus of Ross is considered capable of mixing a sulfide solid electrolyte.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Patent 4,685,375) in view of Zingg (U.S. Patent 3,326,536).
Regarding claim 7, Ross is silent to the use of a centrifugal mixing pump.
Regarding claim 7, Zingg teaches a centrifugal pump for a slurry mixer (column 2 lines 35-40). 
It would have been obvious to one of ordinary skill in the art to substitute the mixer of Ross with the pump configuration of Zingg in order to allow for the desired degree of mixing. Both references are considered in the same field of endeavor since they are concerned with slurry mixing.

Allowable Subject Matter
Claims 3, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not teach or fairly suggest a slurry manufacturing device with the combination of a hopper, feeder, feeder hopper, and air vent of the feeder hopper connected to the dry powder box. Regarding claim 6, the prior art does not teach or fairly suggest a slurry manufacturing device with the combination of a main body dry box that accommodated the mixing device therein and a cooling device that cools the mixing device accommodated in the main body dry box. Regarding claim 10, the prior art does not teach or fairly suggest an operating method for the slurry manufacturing device with a main body dry box that accommodates the mixing device and the steps of operating the main body dry box. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774